Citation Nr: 1023731	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  07-13 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an initial compensable rating for 
chondropathy, patellae, right knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from January 1985 to 
August 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

Because the claim for a higher rating on appeal involves a 
request following the initial grant of service connection, 
the Board has characterized this claim in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the Veteran was afforded a March 2006 VA 
examination overseas in connection with his claim for service 
connection.  However, a review of the examination report 
reflects that it is inadequate for rating the Veteran's 
service-connected right knee disability.  In this regard, 
while the examination report includes range of motion 
measurements of the right knee, it does not include a 
discussion of the factors pertaining to functional impairment 
contained within 38 C.F.R. §§ 4.40, 4.45.  In applying these 
regulations VA should obtain an examination in which the 
examiner determined whether the disability is manifested by 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 
4.59.  In addition, it has been over four years since the 
Veteran's right knee was examined.  It is noted that the most 
recent address for the appellant suggests he now lives in the 
continental United States.

Therefore, to ensure that the record reflects the current 
severity of the Veteran's service-connected right knee 
disability on appeal, a more contemporaneous examination is 
warranted, with findings responsive to all applicable rating 
criteria. See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The Board notes that the examination reports should 
set forth specific findings responsive to all applicable 
rating criteria as well as 38 C.F.R. §§ 4.40, 4.45, and 
DeLuca, supra.

Accordingly, the RO should arrange for the Veteran to undergo 
an appropriate VA examination, by an examiner, at a VA 
medical facility or by fee basis if indicated. The Veteran is 
advised that a failure to report to any scheduled 
examination, without good cause, may result in a denial of 
the claim(s).  See 38 C.F.R. § 3.655 (2009).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file copies of any notice(s) of the date and 
time of the examination sent to the Veteran by the pertinent 
VA medical facility.

To ensure that all due process requirements are met, and that 
the record before the examiner is complete, the AMC/RO should 
give the Veteran another opportunity to provide information 
and/or evidence pertinent to the claims on appeal.

The AMC/RO's adjudication of the claim for an initial 
compensable rating for chondropathy, patellae, right knee 
should include consideration of whether "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), pursuant to Fenderson, is 
warranted.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC/RO should send to the Veteran 
a letter requesting that the Veteran 
provide sufficient information, and if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the claim for an initial compensable 
rating for chondropathy, patellae, right 
knee on appeal that is not currently of 
record.

2.  Thereafter, the AMC/RO should arrange 
for the Veteran to undergo a VA 
examination of his right knee, by an 
examiner with the appropriate expertise 
at a VA medical center or by fee basis as 
indicated.  The entire claims file must 
be made available to the examiner 
designated to examine the Veteran.  All 
appropriate tests or studies should be 
accomplished and all clinical findings 
should be reported in detail.

The examiner is requested to determine 
the severity of the Veteran's service-
connected chondropathy, patellae, right 
knee, with specific findings of 
impairment reported in detail. The 
examiner should conduct range of motion 
studies of the right knee, expressed in 
degrees.  The examiner should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the right 
knee.  If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins. The examiner should 
also indicate whether, and to what 
extent, the Veteran experiences likely 
functional loss of the right knee due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  
The examiner should specifically indicate 
whether there is recurrent subluxation or 
lateral instability of the right knee.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for all conclusions 
reached.

3.  Thereafter, the AMC/RO should 
readjudicate the claim for an initial 
compensable rating for chondropathy, 
patellae, right knee on appeal in light 
of all pertinent evidence and legal 
authority.

4.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
SSOC.  An appropriate period of time 
should be allowed for response before the 
claims file is returned to the Board for 
further appellate consideration. The 
Board intimates no opinion as to the 
outcome in this case by the action taken 
herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


